DISSENTING OPINION BY
JUDGE BROBSON
I agree with and embrace the important legal principles set forth in the bulk of the majority’s opinion, particularly the holding that “a person whose name is entered into the ChildLine Registry as a perpetrator of child abuse is entitled to a clear and unequivocal notice of the post-deprivation hearing as a matter .of due process.” (Maj. Op. at 570.) I dissent, however, because I believe .that the language in the June 6, 2014 notice to D.C. was sufficiently clear and unambiguous to satisfy due process. Moreover, given the availability of nunc fro tunc in appropriate circumstances, “MAY BE ON THE CHILD ABUSE REGISTER FOREVER” is more accurate than “SHALL BE.”
Judge Simpson joins in this dissenting opinion.